FILED
                             NOT FOR PUBLICATION                              JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY TABAREZ,                                 No. 09-15661

               Plaintiff - Appellant,            D.C. No. 5:07-cv-04920-JF

  v.
                                                 MEMORANDUM *
JAMES E. TILTON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Gregory Tabarez, a California state prisoner, appeals pro se from the district

court’s summary judgement in his 42 U.S.C. § 1983 action alleging prison officials



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
transferred him in retaliation for exercising his First Amendment rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289

F.3d 623, 626 (9th Cir. 2002), and we affirm.

       The district court properly granted summary judgment because Tabarez did

not raise a genuine issue of material fact as to whether his transfer to another

prison facility did not serve a legitimate penological interest. See Pratt v.

Rowland, 65 F.3d 802, 806-07 (9th Cir. 1995) (prisoner bears burden of proving

absence of legitimate correctional goals for alleged retaliatory conduct and

deference should be afforded to prison officials in evaluating proffered goals).

      The district court did not abuse its discretion in its disposition of the

challenged pretrial motions. See Jorgensen v. Cassiday, 320 F.3d 906, 913 (9th

Cir. 2003) (“The district court is given broad discretion in supervising the pretrial

phase of litigation . . . .”) (citation and internal quotation marks omitted); Terrell v.

Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (no abuse of discretion in denying

appointment of counsel because no exceptional circumstance).

      Tabarez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                      09-15661